Citation Nr: 1229884	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1970.  He died in May 1995.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the cause of the Veteran's death on the grounds that the evidence received was not new and material.

A Travel Board hearing was held in June 2011 with the appellant in Denver, Colorado, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a September 2011 decision, the Board reopened the appellant's claim of entitlement to service connection for the cause of the Veteran's death and remanded it for further development.  That development has been completed, and the case returns to the Board for further review.



FINDINGS OF FACT

1.  The certificate of death reflects that the Veteran died at the age of 47 in May 1995.  The immediate cause of death was renal cell carcinoma.

2.  At the time of his death, service connection was not in effect for any disability.

3.  The Veteran's death was not etiologically related to service, including diabetes mellitus presumed to have been incurred in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Prior to the initial adjudication of the appellant's claims, in June 2007 VA sent the claimant a letter in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was notified of the evidence that was needed to substantiate her claims; what information and evidence that VA will seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating and effective date prior to the initial rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that disability ratings are not applicable to Dependency and Indemnity Compensation (DIC) claims and no effective date is to be assigned in light of the Board's decision.  Thus, the Board finds that any notice failure is harmless error.

In the context of a DIC claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, the Veteran was not service-connected for any conditions at the time of his death, and the June 2007 provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

B.  Duty to Assist

The Veteran's service treatment records and private treatment records have been associated with the claims file.  The appellant's lay statements and hearing transcript have also been obtained. 

In Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) made clear that § 5103A(d) does not apply to DIC claims.  Rather, § 5103A(a) applies.  Section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

In this case, an opinion discussing the etiological relationship between the Veteran's diabetes mellitus and his death has been obtained and associated with the claims file.  The opinion is thorough and consistent with the Veteran's treatment records, and adequately addresses the appellant's contentions.  Therefore, VA's duty to assist with respect to a medical opinion has been met.

VA has provided the appellant with the opportunity to submit evidence and arguments in support of her claims.  The appellant and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of her claim.

Service Connection for Cause of Death

A.  Applicable Law

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

Service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c) (2011).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

B.  Discussion

The Veteran died of renal cell carcinoma.  At the time of his death, he was not service-connected for any disabilities.  The appellant contends that the Veteran had diabetes mellitus that was attributable to service and also contributed to his death.

The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2010).  In this case, the Veteran's records reflect that he served in the Republic of Vietnam during the applicable period.  Therefore, exposure to herbicides is presumed.

Regulations further provide, in pertinent part, that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

Here, private treatment records dated October 1992 reflect a diagnosis of Type II diabetes mellitus.  In light of the Veteran's service in the Republic of Vietnam and the applicable presumptions, the Veteran's diabetes is presumed to have been incurred in service.

The Veteran was also diagnosed with renal cell carcinoma in October 1992.

Additional records dated February 1994 noted that the Veteran's diabetes was controlled by diet and oral agents.  Records dated July 1994 stated that the Veteran's underlying medical condition resulted in his having experienced increasingly pronounced fatigue and weak spells, in addition to experiencing occasional hypoglycemic episodes related to his diabetes mellitus.  These symptoms precluded him from working in any capacity.

In March 1995, the Veteran was admitted for significant failure to thrive.  His condition improved, and he was noted to be eating well and gaining weight.  However, he was discharged with a diagnosis of renal cell carcinoma, failed five courses of interferon, 5-FU, Il-2 embolization of the liver.  He died in May 1995.

The appellant testified at a Travel Board hearing in June 2011.  She stated that the Veteran was diagnosed with diabetes in the 1970's, and treated his condition with oral medication.  His diagnosed cancer affected his diabetes by causing him to lose a lot of weight.  This made it difficult to manage his medications.  Radiation and other therapies caused his sugars to go "wild."  He was constantly sweating and thirsty, and at times felt dizzy.  Doctors initially thought the weight loss was due to diabetes, but later discovered the cancer.  He also experienced seizures.  She also noted that the hospice care doctor, not the Veteran's regular physician, signed the death certificate.  

A VA opinion was obtained in October 2011.  The examiner reviewed the claims file and concluded that it was less likely than not that the Veteran's diabetes mellitus contributed substantially or materially to his cause of death, or aided or lent assistance to the production of death.  She stated that the Veteran was diagnosed with diabetes in September 1992, and was managed with dietary changes and low dose oral hypoglycemic.  He was treated in peri-operative periods with insulin only at times when he was required to take no food or drink by mouth.  Moreover, his oral hypoglycemic were reduced over time, without the requirement for increasing doses at any time.  There was no evidence of record to support causation of his diabetes condition due to renal cell carcinoma, and no evidence to support causation or exacerbation of renal cell carcinoma by diabetes.  The evidence did not show that the Veteran's diabetes was being treated between March 1995 and his death on May 21, 1995.  The examiner also reviewed the appellant's hearing testimony, and stated that her statements regarding the Veteran's "wild" blood sugar levels during his course of care for renal cancer was not substantiated by the records in the claims file.  Moreover, while she reported that the Veteran's weight dropped from 200 pounds to 89 pounds before his death, the lowest weight noted in the record was 161 pounds in March 1995, and the oncology clinic that treated the Veteran attributed weight loss to his treatment for renal cell carcinoma without other significant clinical problems.  When the Veteran was admitted in March 1995 for failure to thrive, tests performed at that time did not support a diagnosis of an endocrine problem.  His discharge diagnosis was renal cell carcinoma, failed five courses of interferon, 5-FU, Il-2 embolization of the liver.  Discharge medication did not include any diabetes medication.

Based on the evidence of record, the Board finds that diabetes mellitus incurred in service was not etiologically related to the Veteran's cause of death.  The Veteran's death certificate identified renal cell carcinoma as the cause of death, and the VA examiner in this case concluded that it was less likely than not that the Veteran's diabetes mellitus contributed substantially or materially to his cause of death, or aided or lent assistance to the production of death.  Diabetes also did not cause or exacerbate the Veteran's renal cancer.  This opinion was based on a review of the claims file and the evidence contained therein, as well as the applicable medical principles, and was supported by an adequate rationale.  There is no competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's death was attributable to diabetes.

The Board also notes that the appellant previously argued that the Veteran's renal cell carcinoma was attributable to herbicide exposure in service.  This theory of entitlement was denied in a July 1995 rating decision which was not appealed.  The Board notes that VA has specifically determined that renal cancer is not associated with exposure to herbicide agents for purposes of the presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540- 32,553 (Jun. 8, 2010); 72 Fed. Reg. 32,395 -32,407 (June 12, 2007).  That is, taking account of the available evidence and National Academy of Science's analysis, the Secretary has found that the credible evidence against an association between herbicide exposure and renal cancer outweighs the credible evidence for such an association, such that he has determined that a positive association does not exist.  This determination was based on thorough and substantive medical research, and provides very strong evidence against presumptive service connection for renal cancer due to herbicide exposure.  As the appellant has not provided any further medical evidence to suggest that the Veteran's renal cell carcinoma was related to service, and in light of the Secretary's conclusions, service connection is not warranted for the Veteran's cause of death due to renal cancer.

The Board has considered the appellant's own statements made in support of her claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the appellant has not provided any in-service record documenting a claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential U.S. Court of Appeals for Veterans Claims (Court) decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the appellant is certainly competent to report her own observations, the Board finds that renal cell carcinoma and diabetes mellitus are not conditions on which she is competent to render a diagnosis or provide an etiological opinion.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (noting that a veteran is not competent to diagnose carcinoma or relate it to service); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (on the facts presented, the lay neighbors of the veteran were not capable of providing a probative diagnosis as to the cause of the veteran's death); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the appellant offered in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the Veteran's cause of death and his period of service.

The preponderance of the evidence is against finding that the Veteran's death was etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


